Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David W. Schalk on September 21, 2021.

1. (Currently Amended) A posture estimation system comprising:
a marker that is mounted on an object;
a camera that captures an image of the object;
an analysis section that analyzes a posture of the object on a basis of a position of the marker included in a captured image captured by the camera;
an inertial measurement section that is provided on the object to detect motion of the object;
a calculation section that calculates calculated posture information indicating the posture of the object on a basis of detection information indicating a detection result from the inertial measurement section;
an estimation section that estimates the posture of the object on a basis of the calculated posture information and analyzed posture information indicating the posture of the object analyzed by the analysis section; and
a correction section that corrects an error included in the calculated posture information on a basis of the analyzed posture information,
wherein the analyzed posture information includes a time stamp indicating a timing of image capturing of the captured image for which the analyzed posture information has been obtained by analysis,
wherein the detection information includes a time stamp indicating a timing of detection of motion of the object by the inertial measurement section,

wherein the correction section corrects a current piece of the calculated posture information on a basis of a difference between the analyzed posture information and the calculated posture information calculated on a basis of the detection information including a time stamp closest to the time stamp included in the analyzed posture information.

8. (Currently Amended) A posture estimation apparatus comprising: 
a communication section that externally receives first posture information indicating a posture of an object,
wherein the first posture information is captured at a first sampling rate and comprises a first timestamp;
an input section that receives detection information indicating detection results from an inertial measurement unit provided on the object,
wherein the detection results are captured at a second sampling rate greater than the first sampling rate, and
wherein the detection results comprise a second timestamp;
a calculation unit that calculates, on a basis of the detection information, second posture information indicating the posture of the object;
an estimation section that estimates the posture of the object on a basis of the first posture information and the second posture information; and
a correction section that corrects, on the basis of the first posture information, an error included in the second posture information on a basis of a difference between the first posture information and the second posture information having the first timestamp and the second timestamp closest to each other.

Allowable Subject Matter
Claims 1 and 3 – 8 (renumbered as 1 – 7, respectively) are allowed.

The Applicant’s argument is persuasive. The Claims amendment and further Examiner’s amendment overcome the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.